In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated March 2, 1971, as, upon reconsideration-, adhered do earlier denials of general and special trial preferences. Order reversed insofar as appealed from, with $10 costs and disbursements against respondents jointly; general and special preferences granted; *955and case remitted to the Trial Term for the making and entry of an appropriate order with respect to placing the case on the trial calendar. In our opinion, under the circumstances of this case, the nature and extent of the injuries and disabilities claimed to have resulted from the accident were sufficient to warrant a possible evaluation in excess of the jurisdiction of the Civil Court of the City of New York; and in view of the fact that plaintiff is over 75 years of age, she qualifies for a special trial preference pursuant to CPLR 3403 (subd. [a], par. 4). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.